                                          Case 4:20-cv-00798-YGR Document 34 Filed 12/11/20 Page 1 of 2




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         TRUPTI MOHITE,
                                   4                                                        Case No. 4:20-cv-00798-YGR
                                                        Plaintiff,
                                   5                                                        ORDER: (1) REQUIRING COUNSEL OF
                                                  v.                                        RECORD TO SUBMIT FURTHER
                                   6                                                        INFORMATION RE: WITHDRAWAL OF
                                         CORNELL UNIVERSITY ,                               COUNSEL FOR PLAINTIFF; (2) VACATING
                                   7                                                        COMPLIANCE DEADLINE; AND (3) SETTING
                                                        Defendants.                         CASE MANAGEMENT CONFERENCE
                                   8
                                                                                            Dkt. No. 32
                                   9

                                  10          The Court has received the stipulation of plaintiff’s counsel (“Counsel”) to withdraw from
                                  11   representation of plaintiff (“the Client”) in the above-captioned action. (Dkt. No. 32; see also Dkt.
                                  12   No. 33.) The Court ORDERS Counsel to submit further information in support of the stipulation as
Northern District of California
 United States District Court




                                  13   follows:
                                  14          1. By no later than December 22, 2020, Counsel shall file a declaration indicating that
                                  15   Counsel has: (1) spoken directly with the Client, telephonically or in person, about the case
                                  16   generally and the status of the proceedings, including the date of such communication or, if Client
                                  17   is not responsive, how Counsel has transmitted such information to the Client; and (2) discussed
                                  18   with the Client the delivery of any legal files to the Client and other consequences of Counsel’s
                                  19   withdrawal in this matter.
                                  20          2. By no later than December 29, 2020, Counsel shall also file proof of service of a notice
                                  21   to the Client as follows:
                                  22                   NOTICE TO CLIENT WHO WILL BE UNREPRESENTED

                                  23          You will not have an attorney representing you. You may wish to seek legal
                                              assistance. If you do not have a new attorney to represent you in this action or
                                  24          proceeding, and you are legally permitted to do so, you will be representing
                                              yourself. It will be your responsibility to comply with all court rules and
                                  25          applicable laws. If you fail to do so, or fail to appear at hearings, action
                                              may be taken against you. You may lose your case.
                                  26
                                              If you do not keep the Court and other parties informed of your current address
                                  27          and telephone number, they will not be able to send you notices of actions that
                                              may affect you, including actions that may adversely affect your interests or
                                  28          result in your losing your case.
                                          Case 4:20-cv-00798-YGR Document 34 Filed 12/11/20 Page 2 of 2




                                   1          3. By no later than January 5, 2021, Counsel shall file a notice with the Court of Client’s

                                   2   current and/or last known address and telephone number, and shall confirm that the Client is on

                                   3   notice of the case management conference which the Court schedules herein and the obligations to

                                   4   file an updated case management statement under the Local Rules.

                                   5          Should Counsel fail to comply with the above requirements, the Court may deny the

                                   6   stipulation to withdraw.

                                   7          The Court further VACATES the compliance deadline set for January 22, 2021, and SETS a

                                   8   case management conference in this action for January 25, 2021 at 2:00 PST PM.

                                   9          IT IS SO ORDERED.

                                  10   Dated: December 11, 2020

                                  11                                                 ______________________________________
                                                                                           YVONNE GONZALEZ ROGERS
                                  12                                                     UNITED STATES DISTRICT JUDGE
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
